PER CURIAM.
Victor Byrd appeals the district court’s order dismissing his civil action alleging employment discrimination under the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Byrd v. North Carolina State Univ., No. CA-02-112-5-BO (E.D.N.C. Feb. 5, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.